UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7452


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-1)


Submitted:   June 13, 2013                 Decided:    June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Bundy Smith, Sr., GEORGE BUNDY SMITH & ASSOCIATES, PC,
New York, New York, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marc Pierre Hall seeks to appeal the district court’s

order     construing        his   motion      to     vacate      his     judgment      as     a

successive       28   U.S.C.A.      § 2255        (West   Supp.        2012)   motion       and

denying relief.            The order is not appealable unless a circuit

justice    or    judge     issues    a   certificate        of    appealability.             28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.   Cockrell,       537      U.S.    322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Hall has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

deny    the   Government’s        motion      to    dismiss      the    appeal   and    deny

Hall’s motion for bail or release pending appeal as moot.                                    We

                                              2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3